UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2095



AFFOUE MAMOUSSO KOUROUMA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-320-872)


Submitted:   April 25, 2007                 Decided:   May 23, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Office of
Immigration Litigation, Gregory M. Kelch, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Affoue Mamousso Kourouma, a native and citizen of the

Ivory Coast, petitions for review of an order of the Board of

Immigration      Appeals    (Board)       affirming    the    decision    of   the

immigration judge denying her applications for asylum, withholding

of removal, and protection under the Convention Against Torture.*

           Kourouma      seeks     to    challenge    the   immigration   judge’s

finding that she failed to file her asylum application within one

year of the date of her arrival in the United States, or to

establish changed or extraordinary circumstances excusing timely

filing.   See 8 U.S.C. § 1158(a)(2)(B), (C) (2000).                 We conclude

that we lack jurisdiction to review this determination pursuant to

8 U.S.C. § 1158(a)(3) (2000).            See Zaidi v. Ashcroft, 377 F.3d 678,

680-81    (7th    Cir.     2004)        (collecting    cases).      Given      this

jurisdictional bar, we cannot review the underlying merits of

Kourouma’s asylum claim.

           We retain jurisdiction, however, to consider the denial

of Kourouma’s request for withholding of removal.                  See 8 C.F.R.

§ 1208.4(a) (2006).         “To qualify for withholding of removal, a

petitioner must show that [s]he faces a clear probability of

persecution      because    of     h[er]     race,     religion,   nationality,



     *
      Kourouma does not challenge in this appeal the denial of
protection under the Convention Against Torture, and therefore has
abandoned that claim. Yousefi v. INS, 260 F.3d 318, 326 (4th Cir.
2001).

                                         - 2 -
membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)).         Based on our review of the

record, we find that substantial evidence supports the Board’s

holding that Kourouma failed to meet this standard.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -